DETAILED ACTION
Status of Claims: Claims 37-40, 43, 44, 47-50, 53, and 55-64 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 37-40, 43, 44, 47-50, 53, and 55-64 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 37 and 47 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious a server, which hosts a Machine Type Communications (MTC) application in an external network outside a Third Generation Partnership Project (3GPP) network, detects an occurrence of an event corresponding to whether a user equipment (UE) has mobility or not; and in response to detecting the occurrence, sending to an entity in the 3GPP network, via a Service Capability Server (SCS), a message containing a parameter indicating whether the UE has mobility or not.
Independent claim 55 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the entity, which operates in a 3GPP network, receiving, via the SCS, a message containing a parameter indicating whether a user equipment (UE) has mobility or not, wherein the message is sent, from a server that hosts a Machine Type Communications (MTC) application in an external network outside the 3GPP network, in response to the server detecting an occurrence of an event corresponding to whether the UE has mobility or not.
Dependent claims 38-40, 43, 44, 48-50, 53, and 56-64 are allowed based on the virtue of their dependency on the allowed base claims 37, 47, and 55.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476